Title: To Alexander Hamilton from Campbell Smith, 22 November 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Philada Nov. 22d. 1799
          
          It has been suggested to me that there will be an immediate necessity, for the appointment of a Division Paymaster to the troops of the Middle Division and my friends have advised me to offer myself to you as a candidate for the Post. I could wish much that it would so meet your arrangments—I have handled a great deal of public money in this way, and have come off with as honorable certificates as any man ever possessed—it would make my time easy and enable me to move with respectability—I know I can discharge the duties as well as any other person, and I think  my long services and sufferings, have given me a title to share in the benefits of service—
          Will you Sir excuse the liberty I have taken and indulge me with a line—
          With perfect esteem and consideration I am Sir, your most obedt Servt
          
            Campbell Smith
          
        